DETAILED ACTION
This communication is in response to the claims filed on 12/02/2019.
Application No: 16/700,414. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
 Daniel Bestor October 08, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
 1. A method carried out within a security system, the method comprising:
	capturing, using a camera, an image of a person, the captured image including a face of the person within a first pixel region of the image;
	performing facial recognition on the first pixel region, contemporaneously with the person appearing within a field of view of the camera, to determine an identity of the person; 
	performing video analytics, contemporaneously with the person appearing within the field of view of the camera and on a second pixel region of the image, different than the first pixel region, and the performing of the video analytics to: 

make a second determination that no badge is being properly worn by the identified person; and
	generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination, and
wherein the camera is contained in a smart badge or provided at a fixed position outside of and separated from the badge. 
	






5. The method as claimed in claim 1, wherein the performing of the video analytics includes performing a recognition algorithm on the badge to obtain an apparent identity of the person. 

6. The method as claimed in claim 5, wherein the recognition algorithm includes optical character recognition carried out on a name displayed on the badge.

7. The method as claimed in claim 5, wherein the performing of the recognition algorithm includes analysis of a badge photo displayed on the badge. 
8. The method as claimed in claim 1, wherein the second pixel region includes at least a substantial portion of a torso of the person. 
9. A security system comprising:
contained in a smart badge or provided at a fixed position outside of and separated from the badge, and the camera being configured to capture an image of a person, the captured image including a face of the person within a first pixel region of the image; and
	at least one tangible, non-transitory, computer-readable storage medium having instructions encoded therein, wherein the instructions, when executed by at least one processor, cause a carrying out of a method comprising:
performing facial recognition on the first pixel region, contemporaneously with the person appearing within a field of view of the camera, to determine an identity of the person; 
performing video analytics, contemporaneously with the person appearing within the field of view of the camera and on a second pixel region of the image, different than the first pixel region, the performing of the video analytics to: 
make a first determination that the identified person is wearing a badge, or 
make a second determination that no badge is being properly worn by the identified person; and
generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination. 

10. The security system as claimed in claim 9, further comprising a server communicatively coupled to the camera.

11. The security system as claimed in claim 10, further comprising a plurality of smart badges communicatively coupled to the server.



13. The security system as claimed in claim 11, wherein each of the smart badges includes a respective embedded camera.



15. The security system as claimed in claim 9, wherein the performing of the video analytics includes performing a recognition algorithm on the badge to obtain an apparent identity of the person. 

16. The security system as claimed in claim 15, wherein the recognition algorithm includes optical character recognition carried out on a name displayed on the badge.

17. The security system as claimed in claim 15, wherein the performing of the recognition algorithm includes analysis of a badge photo displayed on the badge. 

18. The security system as claimed in claim 9, wherein the second pixel region includes at least a substantial portion of a torso of the person.
19. (New) A security system comprising:
	a camera contained in a smart badge or provided at a fixed position outside of and separated from the badge, and the camera being configured to capture an image of a person, the captured image including a face of the person within a first pixel region of the image; and
	at least one tangible, non-transitory, computer-readable storage medium having instructions encoded therein, wherein the instructions, when executed by at least one processor, cause a carrying out of a method comprising:
performing facial recognition on the first pixel region to determine an identity of the person; 
performing video analytics on a second pixel region of the image, different than the first pixel region, the performing of the video analytics to: 
make a first determination that the identified person is wearing a badge, or 
make a second determination that no badge is being properly worn by the identified person; and
generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination, and


20. (New) The security system as claimed in claim 19, further comprising a server communicatively coupled to the camera.

21. (New) The security system as claimed in claim 20, further comprising a plurality of smart badges communicatively coupled to the server.

22. (New) The security system as claimed in claim 21, wherein each of the smart badges includes a respective embedded camera.

23. (New) The security system as claimed in claim 19, wherein the recognition algorithm includes optical character recognition carried out on a name displayed on the badge.

24. (New) The security system as claimed in claim 19, wherein the performing of the recognition algorithm includes analysis of a badge photo displayed on the badge. 

25. (New) The security system as claimed in claim 19, wherein the second pixel region includes at least a substantial portion of a torso of the person.

***
 
Reasons for allowance
Claims 1, 5-11, 13 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a 
 

The representative claim 1 distinguish features are underlined and summarized below: 
	A method carried out within a security system, the method comprising:
	capturing, using a camera, an image of a person, the captured image including a face of the person within a first pixel region of the image;
	performing facial recognition on the first pixel region, contemporaneously with the person appearing within a field of view of the camera, to determine an identity of the person; 
	performing video analytics, contemporaneously with the person appearing within the field of view of the camera and on a second pixel region of the image, different than the first pixel region, and the performing of the video analytics to: 
make a first determination that the identified person is wearing a badge, or 
make a second determination that no badge is being properly worn by the identified person; and
	generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination, and
wherein the camera is contained in a smart badge or provided at a fixed position outside of and separated from the badge. 

 
The representative claim 9 distinguish features are underlined and summarized below: 
 	A security system comprising:
	a camera contained in a smart badge or provided at a fixed position outside of and separated from the badge, and the camera being configured to capture an image of a person, the captured image including a face of the person within a first pixel region of the image; and
at least one tangible, non-transitory, computer-readable storage medium having instructions encoded therein, wherein the instructions, when executed by at least one processor, cause a carrying out of a method comprising:
performing facial recognition on the first pixel region, contemporaneously with the person appearing within a field of view of the camera, to determine an identity of the person; 
performing video analytics, contemporaneously with the person appearing within the field of view of the camera and on a second pixel region of the image, different than the first pixel region, the performing of the video analytics to: 
make a first determination that the identified person is wearing a badge, or 
make a second determination that no badge is being properly worn by the identified person; and
generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination. 


The representative claim 19 distinguish features are underlined and summarized below:
 A security system comprising:
	a camera contained in a smart badge or provided at a fixed position outside of and separated from the badge, and the camera being configured to capture an image of a person, the captured image including a face of the person within a first pixel region of the image; and
	at least one tangible, non-transitory, computer-readable storage medium having instructions encoded therein, wherein the instructions, when executed by at least one processor, cause a carrying out of a method comprising:
performing facial recognition on the first pixel region to determine an identity of the person; 
performing video analytics on a second pixel region of the image, different than the first pixel region, the performing of the video analytics to: 
make a first determination that the identified person is wearing a badge, or 
make a second determination that no badge is being properly worn by the identified person; and
generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination, and
wherein the performing of the video analytics includes performing a recognition algorithm on the badge to obtain an apparent identity of the person. 


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 9 and 19 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of WANG, Kail and Beardsley teach following:
 	WANG (US 20190318171 A1) teaches that a camera system may automatically identify high frequency motion regions in a field of view of the camera system. Analysis of motion events detected at different regions of a scene in the field of view, may be performed. Similar events frequently occurring at a certain region may be recorded/accumulated and compared to a threshold. Regions with high frequency activity may be determined and a user may be notified. If the user is not interested in events within the high activity regions, the regions may be ignored and notifications to the user may cease. The camera system may determine specific actions/events occurring in a region, such as a person approaching or leaving a home. 

Kail (US 20070252001A1) teaches a biometric identification system which uses a UHF radio frequency identification (RFID) tag storing a first set of specified biometric information on an identity card; which bears a facial picture of the card carrier. An identification system comprising an antenna using radio frequency signals and a reader is used to read the first set of specified biometric information from the tag when the identify card is within sensing range of the identification system. A camera captures and digitalizes the facial features of the card carrier when the card carrier approaches a designated area and transmits this digital data to a computer which compares the first set of specified biometric information obtained by the reader from the identity card and the second set of digital facial information obtained from the camera to the stored biometric information to determine if the two sets of biometric information are a match.

Beardsley (US 6647142 B1 teaches that a method dynamically identifies a badge in a sequence of images of a scene acquired by a camera. Each image in the sequence includes a plurality of pixels, and each pixel has a color and an intensity. Each image is scanned to detect a border pixel. Adjacent pixels to the border pixel are connected to determine a connected region of pixels. An inner boundary of the connected region is determined, and an ellipse is fitted to the inner boundary. The internal pixels inside the ellipse are distorted to a circular form, and a . Then, an unique identity is associated with each badge according to the colored segments.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
performing facial recognition on the first pixel region, contemporaneously with the person appearing within a field of view of the camera, to determine an identity of the person; 
	performing video analytics, contemporaneously with the person appearing within the field of view of the camera and on a second pixel region of the image, different than the first pixel region, and the performing of the video analytics to: 
make a first determination that the identified person is wearing a badge, or 
make a second determination that no badge is being properly worn by the identified person; and
	generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination.

WANG teaches that a camera system may automatically identify high frequency motion regions in a field of view of the camera system; but failed to teach one or more limitations including, 
performing facial recognition on the first pixel region, contemporaneously with the person appearing within a field of view of the camera, to determine an identity of the person; 
	performing video analytics, contemporaneously with the person appearing within the field of view of the camera and on a second pixel region of the image, different than the first pixel region, and the performing of the video analytics to: 
make a first determination that the identified person is wearing a badge, or 
make a second determination that no badge is being properly worn by the identified person; and
	generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination.
 
Kail and Beardsley alone or in combination failed to cure the deficiency of WANG.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for badge detection and compliance. The method also includes performing facial recognition on the first pixel region to determine an identity of the person
Badges and IDs are frequently issued as a form of visible identification. However, badges and IDs can typically be forged or copied without great difficulty, which can result in security risk. Also, some companies or entities may require strict policy enforcement in regards to a badge being worn and visible at all times. The present invention provides a solution to the above describe problem by checking, at least, whether an identity of a facial image, taken of a person wearing a badge, matches a correct identity of a specific person assigned to that badge, and generating an alert, specific to the identified person, within the security system based at least in part on the first or second determination.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645